PER CURIAM.
This cause is before us on appeal from a workers’ compensation order finding a compensable injury, awarding permanent total disability benefits, payment of medical bills, and payment of future medical benefits. We affirm.
Claimant, an orthopedic and plastic surgeon, was employed by the General Conference of the Seventh Day Adventists. The Seventh Day Adventists arranged and paid for claimant to go to Miami on February 9, 1983 for the purpose of undergoing tests. *929The tests related to a health problem claimant experienced in 1981.1 The Seventh Day Adventists also arranged for claimant’s transportation while in Miami and for claimant’s testing in their hospital.
While undergoing the tests on February 11, 1983, claimant was injected with dye, had an adverse reaction which was not properly diagnosed and treated, and has been comatose ever since.
Due to the unique circumstances of claimant’s 24-hour employment and the employer’s vested interest in claimant’s health,2 we find no error in the deputy commissioner’s order. Accordingly, we affirm.
BOOTH, C.J., and MILLS and WENTWORTH, JJ., concur.

. Specifically, in 1981 the Adventists sent claimant to their hospital in Washington, D.C., where claimant underwent surgery to remove a growth in his colon.


. Appellants’ witness, Dr. DeShay, recognized that physical checkups were required to ensure that an individual could fulfill his duties, avoid greater cost and inconvenience to the employer in the future, and utilize the services of the people who were paid way below the reasonable market value for their services.